DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 15, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Seppa et al. (US 2010/0275675 A1) (hereafter Seppa).
With regards to claim 1, Seppa discloses a vibration sensor (abstract, paragraph [0002]) comprising: a pressure generating element (Fig. 1c, 3) for generating pressure differences between a first (4) and a second volume (6) in response to vibrations of the vibration sensor, the first (4) and second volumes (6) being acoustically sealed from each other (diaphragm 3 will reflect most of the sound, making the volumes acoustically sealed from each other, paragraph [0026]); and a pressure transducer (2) for measuring the pressure differences between the first (4) and second (6) volumes.
With regards to claim 2, Seppa discloses the pressure generating element (3) being adapted to interact directly with air of the first (4) and second (6) volumes in Fig. 1c.
With regards to claim 3, Seppa discloses the pressure generating element (3) being adjacently arranged relative to the first (4) and second (6) volumes in Fig. 1c.
With regards to claim 5, Seppa discloses the pressure generating element (3) comprising a moveable element (diaphragm, paragraph [0026]), and wherein the vibration sensor (2) further comprises a static element (base of the first volume 4) operatively connected to the moveable element via one or more resilient interconnections (Fig. 1c, pressure sensor 2 
With regards to claim 15, Seppa discloses the pressure transducer (2) being secured to the static element (Fig. 1c, pressure sensor 2 is located on the bottom of the volume 4 which is “operatively” connected to the moveable element “diaphragm” through the resilient interconnections formed by the diaphragm being connected to the sidewalls which form part of the “static” element of volume 4).
With regards to claim 20, Seppa discloses the pressure transducer (2) comprising a MEMS pressure transducer in paragraphs [0003] and [0034]-[0036].
With regards to claim 21, Seppa discloses a personal device (paragraphs [0002]-[0004] comprising a vibration sensor (abstract, paragraph [0002]) comprising: a pressure generating element (Fig. 1c, 3) for generating pressure differences between a first (4) and a second volume (6) in response to vibrations of the vibration sensor, the first (4) and second volumes (6) being acoustically sealed from each other (diaphragm 3 will reflect most of the sound, making the volumes acoustically sealed from each other, paragraph [0026]); and a pressure transducer (2) for measuring the pressure differences between the first (4) and second (6) volumes, wherein the personal device is selected from the group consisting of hearing aids, hearing devices, hearables, mobile communication devices and tablets in paragraphs [0002] – [0004].
With regards to claim 22, Seppa discloses a method for detecting vibrations (abstract, Fig. 1C, paragraph [0002]) comprising: by use of a pressure generating element (Fig. 1c, 3) located between a first volume (4) and a second volume (6), generating pressure differences between the first (4) and a second (6) volume being acoustically sealed from each other (Fig. 1c, pressure generator diaphragm 3,  diaphragm 3 will reflect most of the sound, making the volumes acoustically sealed from each other, paragraph [0026]), and measuring the pressure differences between the first and second volumes using a pressure transducer (2, paragraphs [0003] and [0034-[0034].
With regards to claim 23, Seppa discloses the pressure generating element (3) being adapted to interact directly with air of the first (4) and second (6) volumes in Fig. 1c.
With regards to claim 24, Seppa discloses the pressure generating element (3) being adjacently arranged relative to the first (4) and second (6) volumes in Fig. 1c.


Allowable Subject Matter
Claims 4, 6-14, 16-19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art of record fails to teach and/or suggest a vibration sensor comprising a pressure generating element for generating pressure differences between a first and second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring differences between the first and second volumes, especially wherein the pressure generating element and the pressure transducer form part of, or are secured to, an arrangement that acoustically seals the first volume from the second volume.
With regards to claim 6, the prior art of record fails to teach and/or suggest a vibration sensor comprising a pressure generating element for generating pressure differences between a first and second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring differences between the first and second volumes, wherein the pressure generating elements comprises a moveable element, and wherein the vibration sensor further comprises a static element operatively connected to the moveable element via one or more resilient interconnections, especially wherein the static and moveable elements, and the one or more resilient interconnections form, in combination, a one-piece component, and wherein one or more openings are provided between the static element and the moveable element.
With regards to claim 9, the prior art of record fails to teach and/or suggest a vibration sensor comprising a pressure generating element for generating pressure differences between a first and second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring differences between the first and second volumes, wherein the pressure generating elements comprises a moveable element, and wherein the vibration sensor further comprises a static element operatively connected to the moveable element via one or more resilient interconnections, especially wherein the static and moveable elements, and the one or more resilient interconnections constitute discrete components of different materials, and wherein one or more openings are provided between the static element and the moveable element.

	With regards to claim 16, the prior art of record fails to teach and/or suggest a vibration sensor comprising a pressure generating element for generating pressure differences between a first and second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring differences between the first and second volumes, wherein the pressure generating elements comprises a moveable element, and wherein the vibration sensor further comprises a static element operatively connected to the moveable element via one or more resilient interconnections, wherein the pressure transducer is secured to the static element, especially wherein a signal processing circuitry for processing signals from the pressure transducer is secured to the moveable element.
With regards to claim 18, the prior art of record fails to teach and/or suggest a vibration sensor comprising a pressure generating element for generating pressure differences between a first and second volume in response to vibrations of the vibration sensor, the first and second volumes being acoustically sealed from each other; and a pressure transducer for measuring differences between the first and second volumes, wherein the pressure generating elements comprises a moveable element, and wherein the vibration sensor further comprises a static element operatively connected to the moveable element via one or more resilient interconnections, wherein the pressure transducer is secured to the static element, especially wherein a signal processing circuitry for processing signals from the pressure transducer is secured to the static element.
With regards to claim 25, the prior art of record fails to teach and/or suggest a method for detecting vibrations comprising generating pressure differences between a first and a second volume with a pressure generating element, the first and second volumes being acoustically sealed from each other and measuring the pressure differences between the first and second volumes using a pressure transducer, especially wherein the pressure generating .

Applicant's arguments filed 21 July 2021 have been fully considered but they are not persuasive. 
Applicant is arguing that the Examiner applied the wrong embodiment (Figures 1a and 1b) of Seppa et al. (US 2010/0275674 A1) in the rejection presented and instead of arguing the rejection as given, instead argues the embodiment found in Figure 3. 
The Examiner applied the CORRECT embodiment and figures to the rejection. While the paragraphs reciting the details of Figures 1a and 1b call the element an “ultrasonic transmitter”, paragraph [0026] CLEARLY states that Figures 1a and 1b show the schematic construction of “the ultrasound sensor 1” (emphasis added by Examiner). Furthermore, paragraph [0028] states that the sensor 1 can be “used in all applications, in which precise measurement of the location of the surface is essential” (emphasis added by Examiner). Therefore, the sensor disclosed in Figures 1a and 1b, sensor 1, CAN be used to MEASURE the vibrations (ultrasound) signals as well as transmit them.
Therefore, the rejections of the claims is proper and is hereby made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855